Citation Nr: 1604562	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a cold injury of the feet.

3.  Entitlement to service connection for residuals of a cold injury of the hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection of residuals of cold injuries are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's current hearing loss is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran submitted his claim on a VA form dated March 2013, which was received in April 2013.  The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.  Although the Board is remanding the cold injuries residuals claims for additional development, the evidence is unlikely to be relevant to the hearing loss claim decided herein as it turns on the sufficiency of nexus evidence.

The Veteran was provided a VA medical examination in July 2013.  A May 2015 addendum opinion was also provided.  The July 2013 examination and May 2015 expert medical opinions are sufficient evidence for deciding the hearing loss claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the hearing loss claim.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.  With audiological examinations, the threshold for normal hearing is from zero decibels to 20 decibels; higher threshold levels indicate some degree of hearing loss. Id.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

A July 2013 VA audiological examination showed the Veteran's pure tone thresholds average, in decibels, as 49 in the right ear and 60 in the left ear for the 500-4000 Hz range.  Speech recognition score for the right ear was 90 percent and for the left ear was 88 percent.  The audiological results reveal that the Veteran has hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385 (2015).  Private audiograms from 2002 and 2015 also show hearing impairment for VA purposes.  The current disability criterion is met for hearing loss.

In an August 2013 statement, the Veteran's representative indicated that as a Field Operator and Intelligence Assistant in service, the Veteran was exposed to hazardous noise which caused hearing loss.  The Veteran's DD-214 reflects a military occupational specialty (MOS) as a Field Operator and Intelligence Specialist.  His military personnel records show that, during service, he served in an artillery unit.  The Veteran's MOS as a Field Operator and Intelligence Specialist, as well as service in an artillery unit, likely would have exposed him to loud noise.  Thus, the Board finds that the evidence establishes that the Veteran was exposed to loud noise during active service.  The in-service criterion is therefore also met for hearing loss.

The final question is whether the Veteran's current hearing loss is related to his in-service noise exposure.  His service treatment records are negative for complaints of or treatment for hearing loss.  The Veteran's September 1961 entrance examination showed normal hearing, but it was with the whispered voice test and did not include audiometric testing.

At the July 1963 separation examination, the examiner found pure tone thresholds in the Veteran's right ear were 25, 25, 20 and 10 decibels at 500, 1000, 2000 and 4000 Hertz respectively.  In the Veteran's left, ear the pure tone thresholds were 25, 20, 20 and 10 decibels at 500, 1000, 2000 and 4000 Hertz respectively.  These audiology readings show possible abnormal hearing at certain levels according to Hensley.  However, the readings did not signify that the Veteran had hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Furthermore, in the July 1963 report of medical history no hearing loss was reported.  The Veteran did report ear, nose and throat trouble and running ears but did not elaborate further.

During the July 2013 VA examination, the examiner indicated the Veteran's hearing loss was less likely than not caused by or a result of his military service. The examiner noted that the Veteran had normal hearing at the time of separation from service and no complaints of hearing loss in the service treatment records.

The May 2015 VA opinion also noted the Veteran's normal hearing upon separation from service and that his current hearing loss had a delayed onset.  The examiner stated that medical research, including a 2006 study from the Institute of Medicine, supports that there is no medical evidence to support a theory that hearing loss that manifested many years after noise exposure could be causally related, if hearing was normal immediately after the exposure.  The examiner indicated that although the definitive studies to address this issue had not been performed on the Veteran, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  Additionally, she reported that this 2006 Institute of Medicine study remains the definitive consensus on the matter and concluded the Veteran's hearing loss is not caused by or a result of military service.

As to the possible relationship of the Veteran's hearing loss to service, the evidence does not establish that the Veteran's sensorineural hearing loss manifested during service, or to a compensable degree within a year of his service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The earliest clinical evidence was the 2002 private audiogram.  This is approximately 40 years post after service.  Therefore, service connection is not warranted on a direct inception basis or on a presumptive basis for chronic diseases.

The Board acknowledges the representative's August 2013 statement that the Veteran did incur hearing loss in service.  He cites to the Veteran's separation examination which showed hearing acuity of 25 decibels at 500 and 1000 Hertz in his right ear and 25 decibels at 500 Hertz in his left ear.  The representative further noted the slightly elevated threshold of 20 decibels at 2000 Hertz in his right ear and 20 decibels at 1000 and 2000 Hertz in his left ear.  While these thresholds may be abnormal according to Hensley, they are not considered a disability by VA.  Furthermore, there were no complaints of hearing loss by the Veteran in his July 1963 report of medical history or in his service treatment records, and the 1963 separation examination was normal for the ears and did not list hearing loss as a disease or defect.

Service connection is also not warranted on a continuity of symptomatology basis, which can serve as a nexus.  As noted above, the Veteran did not incur hearing loss in service and the evidence does not show a continuity of symptomatology given the onset many years after service.

In consideration of the evidence, and based on the two VA expert medical opinions, the Board finds that the Veteran's current hearing loss is not related to active service.  Although the 2013 opinion appeared to solely rely on the absence of in-service treatment records, the 2015 addendum clarified that the Veteran's hearing loss is unlikely to have been delayed onset from military noise exposure.  The opinion is persuasive as it was explained with citation to medical literature, and with application to the Veteran's specific history and circumstances.  There is no medical opinion to the contrary and the private treatment records do not contain an opinion.  Thus, the nexus element of the claim is not substantiated.

In sum, the preponderance of the evidence is against the claim of service connection for hearing loss; there is no doubt to be resolved; and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

REMAND

The Veteran also seeks service connection for residuals of cold injuries to his hands and feet.  In a May 2015 VA Form 9, the Veteran contended that he has suffered with painful cold symptoms to his hands and feet since returning from Korea.  He reported that the condition is often present and he does not know why, only that he did not suffer these symptoms prior to his service in Korea.

The law requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 3.159(c)(4)(i).

Here, the Veteran served in Korea and has indicated he suffered cold injuries residuals during service to his hands and feet.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any cold injuries residuals that may be present.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any residuals of cold injuries that may be present.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

The VA examiner must identify any current residuals of cold injuries to the hands or feet.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed residuals of cold injuries had their onset during, or are related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  The VA examiner should discuss the Veteran's lay statements regarding history of symptomatology when discussing the offered opinions (e.g., exposure to cold in Korea).

2.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


